Citation Nr: 9909572	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  91-50 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left hand 
disability.

2. Entitlement to service connection for a left hip 
disability.

3. Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder 
(PTSD).

4. Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured left fibula with chondromalacia.

5. Entitlement to a compensable evaluation for chondromalacia 
of the right patella.

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from September 1972 to August 
1974 and from September 1987 to August 1988.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) located in St. 
Petersburg, Florida; Seattle, Washington; and San Diego, 
California.   

The appellant's service medical records from his enlistment 
of September 1972 to August 1974 are not of record.  In 
October 1990, the National Personnel Records Center (NPRC) 
forwarded the appellant's service medical records from his 
second period of service to the San Diego, California RO.  
However, in January 1991, NPRC reported that the service 
medical records it previously had on file were forwarded in 
October 1990 to the San Francisco, California RO.  

The reporting by the NPRC of the San Francisco RO as the 
recipient of the appellant' service medical records was 
apparently erroneous.  In August 1992, the NPRC amended its 
earlier report, and notified the San Francisco RO that the 
appellant's records had been forwarded in October 1990 to the 
San Diego RO.   

Examination of the NPRC report of October 1990 clearly 
reveals that the appellant's service medical records were 
forwarded to the San Diego RO. The NPRC having been contacted 
at least three times in an effort to obtain the records from 
the appellant's initial period of service, and the NPRC 
having reported that the available service medical records 
had been forwarded to the San Diego RO, the appellant's 
service medical records from his initial period of service 
appear to be unavailable.  

In June 1992, the Board remanded the appellant's claims of 
service connection for a left hand disability, a left hip 
disability, and for increased ratings for further development 
of the record.  In July 1995, the Board again remanded the 
appellant's claims, as well as that of his recent claim of 
service connection for PTSD.  
As part of its July 1995 remand of the appellant's claims, 
the Board directed that the appellant be afforded 
comprehensive orthopedic and mental disorders examinations.  
In July and December 1997, the appellant failed to report for 
the examinations.  It was noted that he had been notified of 
the scheduled examinations by certified mail.  However, his 
whereabouts were reported to be "unknown."  

In a January 14, 1999 rating decision, the RO reported that 
the appellant had twice failed to report for scheduled 
examinations and that he could not be contacted.  Efforts to 
contact the appellant's former treating facilities (the VA 
Medical Centers in Tampa, Florida and in Baltimore, Maryland) 
were also unsuccessful in ascertaining the whereabouts of the 
appellant.   

The record reveals that subsequent to the Board's July 1995 
remand of this matter, the appellant notified VA by statement 
received in November 1996 that he had moved to a specified 
address in [redacted], Maryland.  The claims folder contains a 
copy of a February 1997 letter sent to the appellant at the 
Baltimore address and its forwarding envelope.  The envelope 
bears a return to sender annotation, with the postal 
service's report that the appellant's forwarding address was 
"General Delivery," in [redacted], Florida.  The file also 
contains an envelope subsequently used to forward the 
correspondence to the appellant at the [redacted], Florida 
general delivery address.  This envelope is stamped as 
returned to the sender, and as  unclaimed by the addressee.  
The letter was postmarked as mailed to the appellant on March 
19, 1997.  It was marked as undeliverable by the postal 
service on April 20, 1997.  The letter was therefore 
apparently left unclaimed for approximately one month prior 
to its return.

In January 1998, another attempt was made to contact the 
appellant at his former [redacted], Florida address.  
However, this letter was also returned to VA as undelivered, 
as the appellant was not at that address.  

The appellant has not undergone the VA examinations as 
directed by the Board's July 1995 remand.  The Board is 
cognizant that it is obligated by law to ensure that the RO 
complies with its directives.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

However, in this matter, the record reveals that the 
appellant is unavailable and that he has not notified VA of 
his whereabouts for over 2 years.  The Board notes in this 
regard that the claims folder does not reveal that the 
appellant's copy of the Board's July 1995 remand was returned 
to VA as undeliverable.  Presumably, therefore, the appellant 
was aware of the development directed by the Board in July 
1995, but he has nonetheless been incommunicado since at 
least February 1997.  

It has been held that the duty to assist is not a unilateral 
obligation on VA, and a veteran wishing assistance in the 
development of his claim cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991), See Gregory v. Brown, 
8 Vet.App. 563, 571 (1996); Wamhoff v. Brown, 8 Vet.App. 517, 
522 (1996).  In particular, VA's duty to assist includes 
advising the claimant of what is needed to complete the 
claim.  Connolly v. Derwinski, 1 Vet.App. 566, 569 (1991).  

Given these circumstances, the Board is of the opinion that 
the RO has undertaken reasonable efforts to notify the 
appellant of the necessity of the further development of his 
claims and to accomplish the Board's July 1995 remand 
directives.  These efforts were to no avail because the 
appellant has not notified VA of his whereabouts.  The Board 
will therefore proceed to decide the claims based upon the 
evidence of record.


FINDINGS OF FACT

1. There has been adduced no competent evidence of a linkage 
between any disability of the appellant's left hand and 
any incident of his military service.  

2. There has been adduced no competent evidence of a linkage 
between any disability of the appellant's left hip and any 
incident of his military service.  

3. The appellant is not a combat veteran.

4. The evidence does not reflect that the appellant sustained 
a qualifying stressor during the course of his military 
service.

5. The appellant's left knee disability is characterized by 
full range of motion with pain and minimal degenerative 
joint disease.

6. The appellant's right knee disability is characterized by 
full range of motion with pain.


CONCLUSIONS OF LAW

1. The appellant's claims of service connection for a left 
hand disability and for a left hip disability are not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2. PTSD was not incurred in or as a result of the appellant's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

3. The criteria for a disability rating greater than 10 
percent for a left knee disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.20, 4.71a, 
Diagnostic Codes 5003, 5257 (1998).

4. The criteria for a compensable disability rating for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.20, 4.71a, Diagnostic Codes 
5003, 5257 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he incurred PTSD, and a 
disability of the left hand and the left hip during his first 
period of military service from September 1972 to August 
1974.  He further contends that the disability of his left 
and right knees is more severe than is contemplated by his 
currently assigned rating.    

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of the appellant's 
service as shown by service records, the official history of 
each organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a) (1998).  

Disability determinations are determined through the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  Separate 
diagnostic codes identify various disabilities.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The degree of impairment  resulting from a disability 
involves a factual determination of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); See Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  
With these requirements of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then proceed to analyze and discuss each of the 
appellant's claims.


Entitlement to service connection for a left hand and left 
hip disability

Factual Background:

The appellant's service medical records reflect that he 
sustained a stress fracture of the left fibula in February 
1988 while playing baseball.  Radiographic examination then 
detected no "significant displacement," however 
chondromalacia was then noted.  In a July 1988 medical 
history questionnaire completed as part of a pre-separation 
physical examination, the appellant denied having had cramps 
in his legs and bone or joint deformity.  Upon the 
appellant's report that he had swollen or painful joints, and 
broken bones, a medical examiner noted that the appellant had 
an old trauma to the mid-shaft of the left fibula, assessed 
as a stress fracture.  The July 1988 report of clinical 
evaluation otherwise reflects no abnormalities were then 
complained of or noted.  In a September 1988 medical history 
questionnaire, the appellant denied having impaired use of 
his arms, legs, hands and feet.  

The appellant underwent a VA physical examination in October 
1990.  He reported that while in basic training for his 
second period of service, he experienced pain in his left 
hand, along the fifth metacarpal region.  He reported that he 
was then having intermittent pain of the left hand.  
Radiographic examination of the left hand and wrist noted a 
mild soft tissue swelling over the third proximal 
interphalangeal joint.  There were noted two protuberances, 
possibly indicative of a post-traumatic deformity.   The 
diagnosis was mild soft tissue swelling of the third proximal 
interphalangeal joint and a questionable variant appearance 
of the carpal navicular and triquetrum or old trauma.  

During the October 1990 VA examination, the appellant 
reported having intermittent pain in the left hip over the 
greater trochanteric region.  Upon physical examination, the 
appellant stood erect with normal alignment of the entire 
spine and no pelvic tilt or scoliosis was noted.  His gait 
was noted to be normal, and he was able to walk on his heels 
and his toes.  The diagnosis was a history of greater 
trochanteric bursitis. 

Following the Board's June 1992 remand, the appellant was 
requested to provide information relative to the names and 
locations of all medical care providers who afforded him 
treatment for a left hand and left hip disability.  By 
statement received in April 1993, the appellant reported that 
he was unable to recall the dates and places of medical 
treatment for the claimed disorders.  

The appellant underwent a VA physical examination in April 
1993.  He reported that he injured his left hand during his 
initial tour of duty while stationed in Korea.  He reported 
that he fell in a rappelling accident and injured his hand 
and that he also reinjured his left hand when he "caught in 
the door of an [armored personnel carrier]."  

Upon clinical examination, no swelling of the left hand was 
noted, and he was able to make a "good fist."  Full 
pronation and supination were noted.  Wrist flexion was from 
0 to 90 degrees and extension was from 0 to 80 degrees.  Some 
tenderness was noted about the dorsum of the fourth 
metacarpal.  The diagnosis was a contusion of the left hand, 
by history.  Radiographic examination detected a questionable 
left second finger accessory ossicle versus an old ununited 
fracture fragment.  

During the April 1993 VA physical examination, the appellant 
reported that he injured his left hip in the same incident 
that he injured his left hand.  He stated that he used 
crutches for several weeks after this accident.  The 
appellant has claimed that he injured his left hip in a 1973 
rappelling accident.  Upon clinical examination, the 
appellant was able to squat and arise full while hold the 
examination table.  Thigh circumference and calves were of 
equal measurement, bilaterally.  Hip flexion, external 
rotation, internal rotation, adduction and abduction were 
equal bilaterally.  Some pain was noted of the left hip with 
flexion and some tenderness was noted about the greater 
trochanter on the left.  He was diagnosed to have a contusion 
of the left hip, by history.  Radiographic examination of 
both hips and the left pelvis resulted in a "normal left 
hip" examination.    

Analysis:

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet.App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet.App. 441, 443 (1996).  The burden 
to submit evidence sufficient to establish a "well-
grounded" claim is the claimant's, and the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet.App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet.App. 
425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

The medical evidence of record reveals that the appellant has 
articular abnormalities of the fifth interphalangeal joint 
and wrist.  The appellant has proffered two different 
accounts of the incurrence of his claimed left hand injury.  
In October 1990, the appellant reported that while in while 
in basic training for his second period of service "in 
1986," he began to experience pain in his left hand.   In 
April 1993, the appellant reported that he injured his left 
hand during his initial tour of duty while stationed in 
Korea.  He reported that he fell in a rappelling accident and 
injured his hand, and that he reinjured it when he "caught 
in the door of an [armored personnel carrier]."  

Although the Board has presumed the credibility of each 
account for the limited purpose of ascertaining whether the 
claim is well grounded, the Board finds that the appellant 
has not submitted a well-grounded claim for the benefits he 
seeks.  Assuming the appellant's accounts are both true, 
there has been adduced no competent medical evidence to 
suggest a linkage between either of the claimed in-service 
incidents and the appellant's current wrist symptoms.

In July and in September 1988, the appellant specifically 
denied having joint pain.  The first report of any left hand 
pain is dated in October 1990, approximately 4 years after 
the latest reported in-service incident.  Similarly, the 
initial report of any left hip pain is dated in October 1990, 
approximately 17 years after the incident the appellant 
alleges to have caused this disability.  

As a layperson, the appellant is plainly competent to report 
pain.  However,  assuming that the appellant's accounts are 
true, shortly before he left military service for the last 
time, he denied having had a continuity of symptoms since 
either one of the reported incidents.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488 (1997); see Heuer v. Brown, 
7 Vet. App. 379, 384 (1995).  

Although the appellant is competent to report pain as a 
symptom, his theory regarding the inception of his disorders 
is not sufficient to render his claim well grounded.  It is 
now well-established that the appellant, as a layperson, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet.App. 376, 379 
(1995); Boeck v. Brown, 6 Vet.App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).       

Well-grounded claims of service connection for a left wrist 
disorder and for a left hip disorder not having been 
submitted, the claims are denied.  


Entitlement to service connection for a psychiatric 
disability, to include PTSD

Factual Background:

The appellant's report of separation from active duty 
reflects that he was assigned to Korea for one year.  He is 
the recipient of the National Defense Service Medal, the 
Armed Forces Expeditionary Medal (Korea), the Good Conduct 
Medal, and the Expert Infantryman Badge.    

In an April 1993 letter, S.R., M.Ed. reported that he began 
treating the appellant for PTSD symptoms 10 days previously.  
Mr. R. reported that the appellant had sleep disturbances, 
"flashbacks to Korea," anxiety, difficulty concentrating on 
memory based task, sudden anger or rage, depression, 
nightmares and a disturbing startle response when surprised 
or subjected to loud unexpected noises.  Mr. R. recounted the 
appellant's report of having sought employment, financial 
assistance and permanent housing for over a 3 month period.  
Mr. R. further opined that in his "professional opinion as 
[the appellant's] counselor," the appellant "qualifies for 
service connected disability for PTSD."

In a July 1993 letter, the appellant reported that during the 
time frame of late January to February 1974, he was assigned 
to Company D, 1st Battalion, 327th Infantry, 101st Airborne 
Division, and that he was present when the unit's first 
sergeant was killed in a rappelling accident.  During a June 
1993 VA mental disorders examination, the appellant repeated 
this account, and stated that while stationed in Korea along 
the demilitarized zone he was subjected to periodic small 
arms fire.  With regard to the latter, the appellant was 
noted to have claimed "no intrusive recollections of combat 
experiences."  

The appellant underwent a VA psychiatric examination in 
September 1994.  He was diagnosed to have chronic, atypical 
PTSD.   

By rating decision dated in January 1995, service connection 
for PTSD was denied.  
Following the Board's July 1995 remand, the appellant was 
requested by letter dated in August 1995 to provide 
substantiating information relative to his claimed stressors.  
The appellant responded that he was unable to do so.  

In July 1996, the Environmental Support Group (ESG) was 
requested to provide corroborating information relative to 
the appellant's account of the death of his company first 
sergeant.  By letter dated in June 1997, ESG reported that it 
was unable to corroborate the appellant's claimed stressor.   

Analysis:

The Board finds that the appellant has submitted a well-
grounded claim of service connection for PTSD.  Through the 
report of Mr. S.R., the appellant has proffered (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of an in-service stressor which has been presumed credible 
for the limited purpose of ascertaining whether the claim is 
well grounded, and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App.  128 (1997).

It should be reiterated that under the law, the evidentiary 
assertions presented to well ground a claim are presumed to 
be true for the limited purpose of ascertaining whether the 
claim is well grounded.  See King v. Brown, 5 Vet. App.  19, 
21 (1993).  The well-grounded claim requirement parallels the 
rule applied in civil actions to determine whether a 
complaint has stated a cause of action -- a basis for 
affording the relief sought -- for which purpose the facts 
alleged are accepted as true.  Robinette v Brown, 8 Vet. App. 
71, 75 (1995).  Exceptions to this rule occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  See King, supra.   

Further, while the appellant's assertions are presumed for 
the limited purpose of ascertaining whether his claim is well 
grounded, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 
4 Vet. App. 102, 104-105 (1993).  The Board is then required 
to assess the credibility, and therefore the probative value 
of proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of his claim by affording him a medical examination and by 
obtaining relevant records which could possibly substantiate 
his claim.  Peters v. Brown, 6 Vet.App. 540, 542 (1994); see 
38 U.S.C.A. § 5107(a).  As will be discussed below, the Board 
finds that the duty to assist was satisfied in this case.  

For a grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. § 3.304(f), requires the presence of 
three elements: (1) A current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor. Cohen, 10 Vet. App.  at 
138.

Regarding the initial § 3.304(f) PTSD element, if there is a 
current, clear, and unequivocal diagnosis of record from a 
mental-health professional, it is presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen, 10 Vet. App.  at 140.  In this matter, the 
appellant has been diagnosed to have PTSD.  

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App.  70, 76 (1994).  The Board is required to "make 
specific findings of fact as to whether or not the veteran 
was engaged in combat with the enemy and, if so, whether the 
claimed stressor is related to such combat.."  Zarycki, 6 
Vet. App.  at 98. If the claimed stressor is not combat 
related, "the veteran's lay testimony regarding [an] in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence,'" Doran v. Brown, 6 Vet. App.  283, 289 
(1994).  

Thus, in order to grant service connection for PTSD to a non-
combat veteran, there must be credible evidence to support 
the veteran's assertion that the stressful event occurred.  
However, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

In this case, the appellant is clearly not a combat veteran.  
The appellant had peacetime duty in the Republic of Korea, 
and there is no information of record to suggest 
participation in combat.  He is therefore not entitled to any 
evidentiary presumptions flowing from a finding of combat 
participation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.2(e), 3.304(d)(1998).  

There has further been adduced no evidence to substantiate 
the occurrence of any claimed peacetime stressors.  Although 
the appellant has reported that he was subjected to small 
arms fire while on active duty in Korea, there is no evidence 
to support this contention, and the appellant has reported 
that he does not recall specific instances of these events.  
With regard to the appellant's claim of having witnessed the 
death of his unit's senior non-commissioned officer, the 
appellant has not provided the name of this individual, and 
without this critical information, the ESG has been unable to 
confirm its occurrence.  In these circumstances, the Board 
finds that the appellant's account of his claimed stressor 
does not bear further inquiry.  See Fossie v. West, 12 Vet. 
App. 1 (1998).  

The Board has carefully considered the opinions of the 
appellant's treating counselor, Mr. R.  However, his report 
is not necessarily dispositive of the Board's inquiry.  
Harder v. Brown, 5 Vet.App. 183, 188 (1993); Guerrieri v. 
Brown, 4 Vet.App. 467, 473 (1993).  

First, Mr. R. has not attached any significance to the 
appellant's account of having witnessed the death of his 
first sergeant.  Moreover, although Mr. R. apparently relied 
upon the appellant's report of claimed stressors with regard 
to small arms fire, his mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Finally, the issue of the occurrence of claimed in-service 
stressors is an adjudicative, and not a medical matter.  
Cohen, 10 Vet. App. at 142.   

In short, there is no credible evidence that any one of the 
claimed, in-service stressors occurred, and the appellant's 
claim of service connection for PTSD is denied.   




Entitlement to a rating in excess of 10 percent for
the residuals of a fractured left fibula with chondromalacia.

Factual background:

During an October 1990 VA examination, the appellant 
displayed left knee range of motion from 0 to 140 degrees.  
There was crepitus upon motion of the left knee.  There was 
noted no instability, effusion or soft tissue swelling.  
Radiographic examination of the left knee revealed borderline 
narrowing of the patellofemoral compartment, and possible 
chondromalacia patella.  A slight irregularity of the 
proximal fibula approximately 4 centimeters distal to the tip 
of the fibula was noted along the posteromedial margin, 
believed to be an old post-fracture deformity.    

By rating decision dated in April 1991, service connection 
was granted for a history of a left fibula fracture with 
chondromalacia and a 0 percent disability rating was 
assigned.  

During an April 1993 VA examination, the appellant reported 
that he avoiding running because of the pain he experienced 
in his knees.  In particular, he reported that he experienced 
increased pain on climbing and descending stairs, and that 
the pain was rather sharp on the lateral aspect  of the left 
leg.  He reported that his left knee had collapsed on 
occasion.  

Upon clinical examination, he was noted to walk with a normal 
gait, and without a limp.  He was able to walk on his toes 
and heels.  He was able to fully squat and arise while 
holding the examination table.  Audible crepitus was noted of 
the knees.  He was able to flex his left knee from 0 to 150 
degrees, and there was good medial and lateral stability.  
There was noted no tenderness about the medial or lateral 
joint lines, although tenderness was noted about the medial 
and lateral patellar facets and bilateral retropatellar 
crepitus and tenderness were noted.  Increased pain was noted 
when the patella was pushed distally and he contracted the 
quadriceps.  Minimal tenderness was noted about the lateral 
aspect of the proximal left fibula.  The diagnosis was a 
healed fracture of the left proximal fibula.  Radiographic 
examination noted minimal osteophytosis of the medial aspect 
of the distal femur and tibial plateau, consistent with 
minimal degenerative joint disease.  Soft tissues were normal 
and there was no effusion noted.

In an August 1994 medical report authored by K.L., A.R.N.P, 
the appellant was noted to have left knee effusion after 
experiencing a fall one month earlier.  His work capability 
was then noted to be "severely limited," and was further 
described as being "unable to lift at least 2 pounds or 
unable to stand and walk."  

The appellant underwent a VA physical examination in December 
1994.  He complained of pain at the left leg fracture site 
during cold weather, and difficulty walking stairs.  The 
appellant reported that his left knee would "buckle and go 
out."  It was reported that a September 1994 magnetic 
resonance imaging test revealed no evidence of fracture 
dislocation, but did reveal a degenerative tear and marrow 
replacement within the distal femur and a popliteal cyst and 
varicose veins.  Reports from radiographic examination 
conducted in July 1994 revealed normal alignment without 
subluxation.  

Upon clinical examination, no definite quadriceps atrophy and 
no angle deformities of the knee were noted.  There were no 
gross effusions to the front of the knee.  Full range of 
motion of the left knee was noted, and minimal tenderness was 
noted along the medial patellar edge.  There was no evidence 
of acute or chronic effusion.  

Analysis:

A claim for an increased rating and for one greater than 
assigned is subject to the well-groundedness requirement of 
38 U.S.C.A. § 5107(a) (West 1991), as discussed above.  
However, in order to present a well-grounded claim for an 
increased rating of a service-connected disability, a veteran 
need only submit his or her competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the 
last evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). The appellant has alluded to a worsening of his 
symptoms of his service-connected disability. The Board thus 
concludes that the appellant has presented a well- grounded 
claim for an increased rating for his service-connected 
disorder.

Review of the appellant's left knee symptoms reveals that 
they have remained relatively constant since the inception of 
his claim.  Although the appellant reported pain, in October 
1990, full range of motion was noted, without evidence of 
instability, atrophy or related symptoms.  In April 1993, the 
appellant appeared to have full functioning of his left leg 
as he walked without a limp, and he was able to walk upon his 
heels and toes.  Again, there was evidenced no wasting but 
pain was noted upon palpation and contraction of the 
quadricep.  His range of motion at that time was from zero to 
150 degrees, and was thus full, albeit with crepitus.  See 
38 C.F.R. § 4.71, Plate II (1998).  However, minimal 
degenerative joint disease was diagnosed.  

The severity of a knee disorder is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71(a) (1998).  
The appellant was assigned the current 10 percent rating by 
analogy to traumatic arthritis under Diagnostic Code 5299-
5262. See 38 C.F.R. §§ 4.20, 4.27 (1998).

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  Moreover, as only one joint is 
involved, these ratings would not be applicable to the 
current appeal.

In Hicks v. Brown, 8 Vet. App. 417 (1995), the United States 
Court for Veterans Claims (then, the United States Court of 
Veterans Appeals) noted that Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful a motion of a major joint or group 
of minor joints caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in. Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under Diagnostic Code 
5003. This is the basis for the current 10 percent rating; 
i.e., there is present objective demonstration of painful 
motion with evidence of minimal degenerative changes.

Although the August 1994 medical report authored by K.L. 
suggests a worsening of the appellant's left knee disorder, 
the Board notes that this examination was conducted one month 
subsequent to the appellant being involved in a fall.  The VA 
examination conducted four months later again revealed that 
the appellant's primary left knee symptoms involved some pain 
and crepitus, but with full range of motion.  
Assessed as 10 percent disabling, the appellant's left knee 
symptoms are evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 and characterized as involving "slight" knee 
impairment.  In order for a 20 percent rating to be 
appropriately assigned, the severity of the appellant's left 
knee disorder would have to approximate the inclusion of 
include evidence of a "moderate" disability, or with 
frequent episodes of "locking" and effusion, significant 
limitation of flexion, or impairment of the tibia and fibula.  
As can be seen above, however, the appellant's left knee is 
capable of full range of motion and there has been adduced no 
evidence of the other symptoms that would warrant the 
assignment of a rating greater than 10 percent.

In these circumstances, the Board finds that the 
preponderance of the evidence is clearly against the 
appellant's claim, and will deny the appeal.  


Entitlement to a compensable evaluation for 
chondromalacia of the right patella.

Factual background:

During an October 1990 VA examination, the appellant 
displayed right knee range of motion from 0 to 140 degrees 
with crepitus.  There was noted no instability, effusion or 
soft tissue swelling.  Radiographic examination revealed a 
narrowing of the patellofemoral compartment and productive 
change along the posterior patellar margin that was 
compatible with chondromalacia of the patella.  The right 
knee was otherwise noted to be unremarkable.  

During an April 1993 VA examination, the appellant was noted 
to walk with a normal gait without a limp.  He was able to 
walk on his toes and heels.  He was able to fully squat and 
arise while holding the examination table.  Audible crepitus 
was noted in the knees.  He was able to flex his right knee 
from 0 to 150 degrees, and there was good medial and lateral 
stability.  There was noted no tenderness about the medial or 
lateral joint lines, although tenderness was noted about the 
medial and lateral patellar facets and bilateral 
retropatellar crepitus and tenderness were noted.  

Radiographic examination revealed that bone alignment was 
normal, and there was no patellofemoral or femorotibial joint 
space narrowing noted.  Inferior patellar traction osteophyte 
was present.  Bones and soft tissues were unremarkable and 
there was no effusion noted.  

During a December 1994 VA examination, the appellant reported 
that his right knee had been in constant daily pain.  Upon 
clinical examination, there was no definite quadricep atrophy 
noted.   There were no angle deformities of the knee noted.  
There were no gross effusions to the front of the knee.  Full 
range of motion of the right knee was noted, and minimal 
tenderness was noted along the medial patellar edge.  There 
was no evidence of acute or chronic effusion.  The appellant 
did not report buckling of his right knee. 

Analysis:

Similar to its preliminary finding with regard to the 
appellant's left knee rating claim, the appellant has alluded 
to a severity of his right disability more than is 
contemplated by the currently assigned rating.  The Board 
therefore finds that the appellant's claim for a compensable 
rating for a right knee disorder is well grounded.  
Proscelle, supra.

Review of the evidence of record reflects that the 
appellant's right knee symptoms have remained relatively 
constant since the initial April 1991 grant of service 
connection.  In the VA medical examinations of record, the 
appellant has consistently demonstrated a full range of right 
knee motion, with crepitus.  There has been reported no 
evidence of instability or atrophy and no evidence of 
degenerative joint disease.  

Similarly, there has been demonstrated little functional 
impairment resulting from the right knee disability.  The 
appellant has consistently been noted to walk with a normal 
gait without a limp, and has been able to squat and rise, 
albeit with crepitus.    

In these circumstances, the Board finds that the currently 
assessed zero percent rating for the right knee disability is 
appropriately assigned.  Although the evidence demonstrates 
that the appellant experiences some pain, the appellant's 
right knee demonstrates full range of motion without evidence 
of degenerative changes, and there is little evidence of 
functional impairment, wasting or other similar disabling 
results of his right knee disorder.   
ORDER

Service connection for a left hand disability is denied.

Service connection for a left hip disability is denied.

Service connection for a psychiatric disability, including 
post-traumatic stress disorder (PTSD) is denied.

A rating in excess of 10 percent for the residuals of a 
fractured left fibula with chondromalacia is denied.

A compensable evaluation for chondromalacia of the right 
patella is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

